



PARTICIPATION AGREEMENT FOR MEXICO
RELATING TO DISTRIBUTION AGREEMENT BETWEEN
SYMBOL TECHNOLOGIES, LLC., ZEBRA TECHNOLOGIES DO BRASIL – COMÉRCIO DE PRODUTOS
DE INFORMÁTICA LTDA., SCANSOURCE, INC., SCANSOURCE LATIN AMERICA, INC., AND CDC
BRAZIL DISTRIBUIDORA DE TECHNOLOGIAS ESPECIAIS LTDA.
 
This participation agreement (“PA”) in entered into by and between:


SYMBOL TECHNOLOGIES, LLC. (formerly known as Symbol Technologies, Inc.), a
corporation formed under Delaware law with an office at One Zebra Plaza
Holtsville, NY 11742 ("Symbol”); 


ZEBRA TECHNOLOGIES DO BRASIL – Comércio de Produtos de Informática Ltda., a
company incorporated and organized under the laws of Brazil, with offices at Av.
Magalhães de Castro, 4800, sala 72-A, Cidade Jardim, CEP 05676-120, São Paulo,
SP (“Zebra Brazil”)


SCANSOURCE, INC., a company incorporated in South Carolina, with its registered
office at 6 Logue Court, Greenville, South Carolina 29615;


SCANSOURCE LATIN AMERICA, INC., a ScanSource’s Affiliate incorporated in
Florida, whose registered business address is 1935 NW 87 Avenue, Miami, Florida
33172;


CDC BRAZIL DISTRIBUIDORA DE TECHNOLOGIAS ESPECIAIS LTDA., a ScanSource’s
Affiliate incorporated and organized under the laws of Brazil, with offices in
the City of São José dos Pinhais, State of Paraná, at Avenida Rui Barbosa, 2529,
Módulos 11 and 12, Bairro Jardim Ipê, CEP: 83055-320, enrolled with the Taxpayer
Register (CNPJ/MF) under No. 05.607.657/0001-35 (“ScanSource Brazil”)


Jointly ScanSource, Inc., ScanSource Latin America, Inc. and ScanSource Brazil
will be referred to as “Distributor”.


and


SCANSOURCE DE MEXICO S. DE R.L. DE C.V. (“Participant”), a ScanSource Affiliate
incorporated in Mexico, whose registered business address is Calle 4 No. 298,
Colonia Franccionamiento Industrial Alce Blanco, Naucalpan de Juarez, Estado de
México 53370.


RECITALS


A.
On February 12, 2014 Symbol, Zebra Brazil predecessor and Distributor entered
into the MPE Distributor Agreement as further amended by the parties, including
the Amendment of even date hereof (the “Agreement”).

B.
Participant stated to Zebra that Participant is a Distributor’s Affiliate
incorporated in Mexico and that Participant wishes to enter into this PA to
purchase Products pursuant to the Agreement for further resale in Mexico.



NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:


1.
Participant will be entitled to purchase Products from Zebra pursuant to the
Agreement and resell them in Mexico only. Participant will honor and be bound by
the Agreement (as amended) as a party thereto. Participant’s purchases of
Products from Zebra will be conducted exclusively in accordance with and be
subject to the terms and conditions of the Agreement and this PA.

2.
This PA adopts and incorporates by reference all of the terms and conditions of
the Agreement. Participant confirms that Participant has reviewed, understands,
and agrees with the terms and conditions of the Agreement.

3.
This PA automatically incorporates any future amendments to the Agreement and
such amendments will be part of this PA to the extent that the amendments do not
conflict with this PA.

4.
Participant hereby represents and warrants to Zebra that Participant is an
Affiliate of Distributor and that it is duly incorporated, validly existing and
in good standing under the laws of the jurisdiction of its incorporation and
have the power and authority to enter into and perform its obligations under
this PA.

5.
Except for the express modifications contained herein, the Agreement shall
remain in full force and effect in accordance with its terms.

6.
All capitalized terms used in this PA shall have the meanings given to them in
the Agreement and its future amendments, unless otherwise expressly indicated in
the PA. Notices or other communications required to be given to Participant in
regard to this PA shall be sent to ScanSource, Inc.’s address stated herein.

7.
This PA will become effective on the date on which it is signed by Zebra.



IN WITNESS HEREOF, the parties have executed this Participation Agreement under
hand on the date first above written.





--------------------------------------------------------------------------------







SYMBOL TECHNOLOGIES, INC.
SCANSOURCE, INC.



By:      /s/ Thomas E. Sheahen        By:     /s/ Buck Baker    


Name:    Thomas E. Sheahen        Name:    Buck Baker    


Title:    VP NA Channel Sales        Title:    WW President,
Barcode/Security    


Date:    4/25/16        Date:    7 April 2016    
    
SCANSOURCE LATIN AMERICA, INC.    SCANSOURCE DE MEXICO S. DE R.L. DE C.V.


By:      /s/ Gerald Lyons        By:     /s/ Gerald Lyons    


Name:    Gerald Lyons        Name:    Gerald Lyons    


Title:    Director        Title:    Board of Managers    


Date:    12/4/16        Date:    12/4/16    




ZEBRA TECHNOLOGIES DO BRASIL
CDC BRASIL DISTRIBUIDORA DE

– COMÉRCIO DE PRODUTOS DE
TECNOLOGIAS ESPECIAIS LTDA.

INFORMÁTICA LTDA.     


By:     /s/ [illegible]        By:     /s/ Gerald Lyons    
Name:    [illegible]        Name:    Gerald Lyons    
Title:    Director        Title:    Board of Advisors    
Date:    12/4/16        Date:    12/4/16    
 



